Citation Nr: 1514515	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating (or evaluation) in excess of 60 percent for Meniere's disease (which includes left ear hearing loss, tinnitus, and vertigo).

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection for left ear hearing loss and tinnitus was previously established by a prior final rating decision in September 2003.  In January 2007, the Veteran submitted a claim for increased rating (for the then service-connected left ear hearing loss and tinnitus).  In June 2007, the Veteran also submitted a claim for service connection for Meniere's disease.  A VCAA notice letter on the issue of service connection for Meniere's disease was issued in July 2007.  

The December 2007 rating decision on appeal granted service connection for Meniere's disease, then rated the previously service-connected left ear hearing loss and tinnitus together with the Meniere's symptom of vertigo to assign a 30 percent rating effective January 19, 2007 (the date the claim for an increased rating was received).  While this issue arose from both a January 2007 claim for increased rating (for left ear hearing loss and tinnitus) and a June 2007 claim for service connection (for Meniere's/vertigo), the December 2007 rating decision applied the earlier effective date of the claim for increase (January 2007).  During the appeal, a January 2013 rating decision granted a higher rating of 60 percent for the Meniere's disease, which was made effective January 19, 2007 (the earlier date of claim for increase).  Because the date of increased rating is the earlier, more favorable date for this rating issue, the Board will rate the rating period from January 19, 2007, rather than from the later claim for service connection for Meniere's in June 2007.

The December 2007 rating decision also denied reopening of service connection for right ear hearing loss.  A prior final rating decision in September 2003 had denied service connection for right ear hearing loss, finding that there was no current hearing loss disability for VA compensation purposes.  A June 2007 letter from the RO advised the Veteran of the previous denial of service connection for right ear hearing loss, and of the requirement to submit new and material evidence to reopen this claim.  

In August 2010, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before a Veterans Law Judge (VLJ) on the issue of rating Meniere's disease residuals.  A transcript of the hearing is of record.  A December 2010 Board decision reopened service connection for right ear hearing loss and remanded the issue for VA audiology examination and, if right ear hearing loss were found, an opinion of relationship of the hearing loss to service or to the service-connected left ear disability.  

For the reasons discussed below, the Board finds that there has not been substantial compliance with the October 2012 Remand directive to obtain a VA examination with respect to the claim for rating for the Meniere's disease.  An additional remand is required to comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The issue of rating Meniere's disease is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.
CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the June 2007 notice letter sent prior to the initial denial of the service connection claim for right ear hearing loss, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

For reasons explained below, the Board is remanding the issue of rating Meniere's disease; therefore, discussion of whether VA has satisfied the duties to notify and assist for that issue is not appropriate at this time.  However, the Board notes that, as discussed above, this issue arose from both a January 2007 claim for increased rating (for left ear hearing loss and tinnitus) and a June 2007 claim for service connection (for Meniere's/vertigo).  In the June 2007 notice letter, the RO advised the Veteran that he may submit evidence showing that the left ear hearing loss and tinnitus had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim for left ear hearing loss and tinnitus.  The RO further explained how VA determines the disability rating and the effective date.  Further, as the issue of rating Meniere's disease came before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 4103(a) notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  
  
Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran submitted a July 2007 private audiogram, and November 2006 private audiometric exam numbers are also reported in private treatment records, which included audiometric data.  The pure tone numerical ratings were listed in the July 2007 report in graph format.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The audiometric test scores recorded in the July 2007 private audiogram report will be considered for rating purposes.  Notwithstanding the Board's December 2010 statement that it was not able to interpret the audiometric graph results into numerical form, the Board's perceived inability to do so was based on a misreading of the Court's holding in Kelly.  The December 2012 Board decision/remand cited Kelly for a categorically inaccurate proposition that "the Board may not interpret graphical representations of audiometric data."  What the Court actually held in Kelly is that the Court is precluded from such fact finding, but the Board needed to discuss the results of private audiometric testing, and could interpret the graph results into numeric form.  The July 2007 speech recognition testing does not indicate it is Maryland CNC testing; therefore, the speech recognition scores are not valid for VA rating purposes.  See 38 C.F.R. §§ 3.385, 4.85(a) (2014).

The Veteran underwent VA examinations in connection with the appeal in March 2007, January 2011, and November 2012.  The VA audiologists provided opinions based on an accurate medical history and based on an interview of the Veteran.  The January 2011 and November 2012 VA examiners also reviewed the claims file.  The VA audiologists performed thorough audiological examinations of the Veteran.  In consideration thereof, the Board finds that the VA audiologists had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system."  Therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to the claim for service connection for sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time of filing a service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board is to address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Service Connection for Right Ear Hearing Loss Analysis

The Veteran contends that right ear hearing loss began in December 1977, during active service.  The Veteran contends right ear hearing loss has continued since service separation.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the lay and medical evidence demonstrates that the right ear hearing loss has not met the threshold criteria for establishing a current right ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. 
§ 3.385.  November 2006 private audiometric exam numbers, as reported in private treatment records dated in August 2007, in pure tone thresholds, in decibels, were recorded as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30

The speech recognition score with the Maryland CNC Test was 98 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

At a March 2007 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30
  
The speech recognition score with the Maryland CNC Test was 98 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

At a July 2007 private audiological examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
N/A
25

The audiogram results were provided in graph form, so the Board has depicted the numerical results from the graph as shown in the chart above.  See Kelly, 7 Vet. App. at 474.  The audiogram graph did not provide a decibel reading at the 3000 Hertz frequency.

The speech recognition score with the Maryland CNC Test was 96 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.
At a January 2011 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
35
  
The speech recognition score with the Maryland CNC Test was 94 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

At the November 2012 VA audiological examination, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35

The speech recognition score with the Maryland CNC Test was 96 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

With respect to the right ear, puretone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period; therefore, the Veteran does not have impaired hearing of the right ear for VA purposes.  For these reasons, the Board finds that the Veteran does not have a current hearing loss disability in the right ear that meets the criteria for VA disability compensation.  See 38 C.F.R. § 3.385.  Because the Veteran does not have a currently-diagnosed right ear hearing loss "disability" under 38 C.F.R. § 3.385, service connection for right ear hearing loss is not 

warranted.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §3.102.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Rating for Meniere's Disease

In October 2012, the Board remanded the issue of rating for Meniere's disease in order to obtain a copy of the Veteran's Social Security Administration (SSA) records and, thereafter, to provide a VA examination and opinion as to the current nature and severity of the Meniere's disease.  The October 2012 VA remand directs, "The examiner should specifically state whether there is cerebellar gait, dizziness or occasional staggering."  

Pursuant to the Board's remand order, the AOJ obtained the Veteran's SSA records.  The AOJ obtained a November 2012 VA examination and opinion; however, the November 2012 VA examination and opinion did not state whether there is cerebellar gait, dizziness, or occasional staggering, as directed in the November 2012 VA remand.  

In an August 2012 statement, the representative contends that the Veteran has disabling attacks of vertigo at least twice a week.  Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus warrants a 100 percent rating.  See 38 C.F.R. § 4.87 (2014).  Thus, an essential criterion for entitlement to a rating higher than 60 percent is the presence of a cerebellar gait.  

Where the AOJ does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand this matter.  See Stegall, 11 Vet. App. 268.

Accordingly the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the Meniere's disease and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   
  
2.  Schedule the Veteran for appropriate VA examination in order to assist in determining the current nature and severity of the Meniere's disease.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records and history from the Veteran, the examiner should answer the following questions:

(a)  Is vertigo, cerebellar gait, dizziness, or occasional staggering present?   

(b)  If vertigo and/or cerebellar gait are present, how frequent are attacks of vertigo and cerebellar gait?

3.  Thereafter, readjudicate on the merits the issue of rating for Meniere's disease.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


